CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 1 of 32




                           EXHIBIT D
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 2 of 32



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

                Plaintiff,
                                                         Case No. 19-cv-1820
         v.

 NEWS CORPORATION, NEWS
 AMERICA MARKETING FSI L.L.C.,                           [PROPOSED] STIPULATION
 AND NEWS AMERICA MARKETING IN-                          FOR PROTECTIVE ORDER
 STORE SERVICES L.L.C.,

                Defendants.


               The parties stipulate that the Court may enter the following protective order:

       I.      Except as otherwise ordered by this Court, this Stipulated Protective Order

(hereinafter “Order”) shall apply to all documents produced and all discovery responses

given or filed in this action both by the parties and by any non-party that produces discovery

in this case pursuant to discovery demand, subpoena or agreement. For purposes of this

Order, “document or discovery response” shall include, but not be limited to, documents

and tangible things, responses to requests for production of documents or other things,

responses to interrogatories, responses to requests for admissions, deposition testimony

and exhibits and all copies, extracts, summaries or compilations.

               A.      This Order does not require production of protected documents,

                       including (a) work product material or information and (b) materials

                       or information covered by the attorney-client or other applicable,

                       state or other, privileges. Such material may continue to be withheld

                       from discovery by any party, unless the Court orders otherwise.
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 3 of 32



           B.     All discovery subject to this Order shall be used solely and

                  exclusively for purposes of this action in accordance with the

                  provisions of this Order. No discovery shall be used in or for other

                  cases, proceedings, or disputes or for any commercial, business,

                  competitive, or other purpose whatsoever, without further order of

                  the Court.

           C.     The parties shall serve a copy of this Order simultaneously with any

                  discovery request made to a non-party in this action.

     II.   Definitions

           A.     “attorney” means an attorney who has appeared in this action;

           B.     “ATTORNEYS’ EYES ONLY information” shall include any

                  discovery material that the designating party or non-party

                  reasonably believes to be so competitively sensitive that it is entitled

                  to extraordinary protections, without which the disclosure of the

                  information to another party would create a substantial risk of

                  serious injury that could not be avoided by less restrictive means.

           C.     “CONFIDENTIAL information” shall include any discovery

                  material that the designating party or non-party reasonably believes

                  not to be in the public domain and that contains any trade secrets or

                  other confidential, strategic, research, development, or commercial

                  information;

           D.     to “destroy” electronically stored information means to delete from

                  all databases, applications, and file systems so that the information



                                         2
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 4 of 32



                 is not accessible without the use of specialized tools or techniques

                 typically used by a forensic expert;

           E.    “document or discovery response” shall include, but not be limited

                 to, documents and tangible things, responses to requests for

                 production    of   documents     or    other   things,   responses   to

                 interrogatories, responses to requests for admissions, deposition

                 testimony and exhibits and all copies, extracts, summaries or

                 compilations;

           F.    “notice” or “notify” means written notice;

           G.    “OUTSIDE ATTORNEYS’ EYES ONLY information” shall

                 include material produced by a non-party that the non-party

                 reasonably believes to be so competitively sensitive that it is entitled

                 to even more extraordinary protections than those accorded

                 CONFIDENTIAL and ATTORNEYS’ EYES ONLY information,

                 without which the disclosure of the information to another party

                 would create a substantial risk of serious injury that could not be

                 avoided by less restrictive means. Any such designation must be

                 made in good-faith by an attorney upon concluding that specific

                 pieces of information warrant that protection, and cannot be made

                 wholesale for an entire deposition transcript or production of

                 documents (other than in the case of a production of materials

                 previously produced in prior litigation under confidentiality




                                        3
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 5 of 32



                         protections similar to those accorded herein for OUTSIDE

                         ATTORNEYS’ EYES ONLY);

               H.        “party” means a party to this action; and

               I.        “protected document” means a document protected by a privilege or

                         the work-product doctrine.

       III.    The scope of discovery and testimony relating to experts in this action shall

be limited as follows.

               A.        The   following       categories   of   documents,     information,     or

                         electronically stored information (“ESI”) need not be disclosed by

                         any party and are outside the scope of permissible discovery in this

                         action:

                         1.        any drafts of reports, studies, or work papers (including

                                   intermediate calculations, computations, or data runs) and

                                   other draft materials prepared by, for, or at the direction of

                                   an expert witness or a non-testifying expert or consultant;

                         2.        any oral, written, or other communication between or among

                                   expert witnesses, non-testifying experts or consultants, their

                                   staff, assistants, colleagues or associates, and/or one or more

                                   attorneys (or their staff) for the party or parties offering the

                                   testimony of the expert witness, unless the testifying expert

                                   witness is relying upon such communications in forming the

                                   expert witness’s opinions in this matter; and




                                                  4
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 6 of 32



                       3.     any notes, ESI, or other writings taken or prepared by or for

                              a testifying expert witness or non-testifying expert in

                              connection with this matter, including correspondence,

                              emails or memoranda to or from, and notes of conversations

                              with the expert’s staff, assistants, colleagues, or associates,

                              one or more other expert witnesses or non-testifying expert

                              consultants, or one or more attorneys for the party or parties

                              offering the testimony of the expert witness, unless the

                              testifying expert witness is relying upon such notes, ESI, or

                              other writings in forming the expert witness’s opinions in

                              this matter.

               B.      Nothing in this Order shall be construed to expand the permissible

                       scope of discovery under Federal Rule of Civil Procedure 26(b).

               C.      Neither the terms of this paragraph nor the parties’ agreement to

                       them implies that any of the information restricted from discovery

                       through this Order would otherwise be discoverable.

       IV.     Any party or non-party from whom production is sought may designate a

document or discovery response as either CONFIDENTIAL, ATTORNEYS’ EYES

ONLY, or, in the case of non-parties, as OUTSIDE ATTORNEYS’ EYES ONLY,

pursuant to the terms of this Order and as defined in II. C, B, & G, respectively.

               A.      A document or information contained in a document or discovery

                       response given or filed in this action may be designated by stamping

                       or otherwise marking (in such manner as will not interfere with the



                                             5
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 7 of 32



                 legibility of the document) each page of a document containing

                 confidential information with an appropriate notation substantially

                 in the form: CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                 OUTSIDE ATTORNEYS’ EYES ONLY.

                 1.     Any copies or reproductions, excerpts, summaries or other

                        documents or media that paraphrase, excerpt or contain

                        CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                        OUTSIDE ATTORNEYS’ EYES ONLY information shall

                        also be treated as CONFIDENTIAL, ATTORNEYS’ EYES

                        ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY

                        information pursuant to this Order.


                 2.     In the event deposition testimony concerns matters that a

                        party   or    non-party    deems      CONFIDENTIAL         or

                        ATTORNEYS’ EYES ONLY, the entity seeking such

                        protection may designate that portion of the transcript as

                        such (a) during the course of the deposition (in which case

                        participation in that portion of the deposition may be limited

                        to those persons who are authorized to receive such

                        information pursuant to this Order) or (b) by written

                        designation made within fifteen (15) days of receipt of the

                        relevant transcript. In the event deposition testimony

                        concerns matters that a non-party deems to be OUTSIDE

                        ATTORNEYS’ EYES ONLY, the entity seeking such



                                      6
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 8 of 32




                       protection may designate that specific portion of the

                       transcript — and only that specific portion — as OUTSIDE

                       ATTORNEYS’ EYES ONLY during the course of the

                       deposition (in which case participation in that portion of the

                       deposition may be limited to those persons who are

                       authorized to receive such information pursuant to this

                       Order). The procedures set forth herein, including the length

                       of the 15-day period for designating testimony as

                       CONFIDENTIAL OR ATTORNEY’S EYES ONLY, are

                       subject   to   modification    (including    enlargement    or

                       shortening) either by consent of all interested entities, such

                       consent not to be unreasonably withheld, or by order of the

                       Court. The parties shall treat each deposition transcript as if

                       designated ATTORNEYS’ EYES ONLY (except those

                       parts, if any, designated as OUTSIDE ATTORNEYS’ EYES

                       ONLY by a non-party during the course of a deposition)

                       until the period for the confidentiality designation of such

                       transcript has expired, after which time the parties shall

                       honor all confidentiality designations in such transcript as

                       provided in this Order.

                 3.    Regardless of the manner in which a deposition designation

                       as CONFIDENTIAL, ATTORNEYS’ EYES ONLY or

                       OUTSIDE ATTORNEYS’ EYES ONLY is initially made,

                       such written designation as is contemplated in paragraph


                                      7
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 9 of 32



                        IV.A.2.b. hereof shall be accomplished by clearly marking

                        on a copy of that transcript each portion of the transcript

                        containing    CONFIDENTIAL,         ATTORNEYS’          EYES

                        ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY

                        information by placing the appropriate legend on the page of

                        each portion of the transcript to be so designated. In the case

                        of portions of deposition transcripts designated as OUTSIDE

                        ATTORNEYS’ EYES ONLY, the designations shall be as

                        narrowly tailored as necessary to protect the designating

                        party from the substantial injury that the designation is

                        intended to prevent, and shall be confined to specific pieces

                        of information warranting such treatment. The marked

                        transcript shall be served on all parties to this action. If a

                        party wishes to file in Court, or to rely upon in Court,

                        CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                        OUTSIDE ATTORNEYS’ EYES ONLY information in a

                        transcript designated pursuant to this Order, it shall comply

                        with the procedures set forth in paragraphs IV.E. hereof.

           B.    Deposition testimony designated as containing CONFIDENTIAL,

                 ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES

                 ONLY information may be so designated in response to a question,

                 prior to any responsive testimony being given, or thereafter,

                 regardless of whether the non-designating party objects to the



                                       8
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 10 of 32



                 designation. The objecting party, however, may challenge the

                 designation before the Court, either during the deposition or after its

                 conclusion. In the event that the designation of information

                 precludes a deponent’s access to information, the party seeking to

                 utilize such information at the deposition may seek leave of the

                 Court, either during the deposition or thereafter, to examine the

                 witness further on the information and related subjects covered by

                 the designation.

            C.   At any deposition session, when counsel for a party or the deponent

                 deems that the answer to a question will result in the disclosure of

                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

                 ATTORNEYS’ EYES ONLY information, counsel shall have the

                 option, in lieu of taking other steps available under the Federal Rules

                 of Civil Procedure, to request that all persons other than the reporter,

                 counsel and those who have access to the appropriate category of

                 information, leave the deposition room during that portion of the

                 deposition. The failure of such other persons to comply with such a

                 request shall constitute substantial justification for counsel to advise

                 the witness that he or she need not answer the question pending.

            D.   It is the responsibility of counsel for each party to this action to take

                 reasonable precautions to prevent the unauthorized or inadvertent

                 disclosure   of    any       materials   containing   CONFIDENTIAL,

                 ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES



                                          9
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 11 of 32



                 ONLY information obtained from any party or non-party by

                 maintaining the information in a secure and appropriate manner so

                 as to allow access to the information only to such persons as are

                 permitted pursuant to paragraph IV.F. hereof. A party who learns

                 of a breach of confidentiality must promptly notify the disclosing or

                 producing party of the scope and nature of that breach and make

                 reasonable efforts to remedy the breach. If any materials containing

                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

                 ATTORNEYS’ EYES ONLY information is revealed to someone

                 not entitled to receive it, the parties must make reasonable efforts to

                 retrieve it.

            E.   This protective order does not authorize the filing of any document

                 under seal. To the extent that CONFIDENTIAL, ATTORNEYS’

                 EYES ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY

                 information is contained in or attached to materials that a party

                 wishes to file with the Court, in this action, such document may be

                 filed only in accordance with LR 5.6.

            F.   Except with the prior written consent of the party asserting

                 confidential treatment or prior order of the Court, any

                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

                 ATTORNEYS’ EYES ONLY document or discovery response, and

                 the information contained therein, may not be disclosed other than

                 in   accordance    with    this   Order.   All   persons   to   whom



                                       10
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 12 of 32



                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

                 ATTORNEYS’ EYES ONLY information is disclosed shall be

                 required to abide by the terms of this Order.

                 1.     ATTORNEYS’ EYES ONLY information may only be

                        disclosed to (a) outside counsel of record for the respective

                        parties to this action and their paralegal and clerical staff,

                        each of whom shall be required to abide by the terms of this

                        Order, (b) up to five in-house counsel for each party to be

                        identified by name to the other party, subject to change only

                        because of a change in employment status or responsibilities

                        of the identified in-house counsel, and his or her direct

                        supporting staff. No, or (c) if the party does not have in-

                        house counsel, one designated representative of the company

                        to be identified by name to the other party. Other than as

                        provided in paragraph IV.F.1.c, no ATTORNEYS’ EYES

                        ONLY information will be disclosed to the officers,

                        directors and employees of a non-designating party other

                        than the identified in-house counsel, except as otherwise

                        provided in paragraph IV hereof.

               Plaintiff proposes to add the language highlighted in yellow
                above to accommodate the fact that Plaintiff does not have in-
                house counsel. The limitation to a single client representative—
                together with other limitations in this protective order, such as
                the limitation on use of discovery material for purposes of this
                litigation, i.e., not for any business purpose—properly balances
                the interest in protecting competitively sensitive information



                                      11
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 13 of 32



                 against counsel’s need to communicate fully and fairly with
                 their client about this case.

                 Defendants do not agree. Defendants submit that the purpose
                 of the ATTORNEYS’ EYES ONLY designation is to protect
                 competitively sensitive information, the disclosure of which
                 would otherwise create a substantial risk of serious and
                 potentially irreparable injury. This purpose is served by
                 limiting the disclosure of such information to certain designated
                 in-house counsel, who are not involved in running the day-to-
                 day business of the respective companies and who have
                 professional ethics responsibilities as lawyers. Defendants’
                 proposal strikes a reasonable balance between allowing such in-
                 house counsel to provide fully-informed legal advice to their
                 clients regarding this litigation and ensuring that the most
                 competitively sensitive information produced by an adverse
                 party will not be misused. Accordingly, Defendants do not agree
                 that ATTORNEYS’ EYES ONLY information may be disclosed
                 to a non-in-house counsel “designated representative.”

                 2.     CONFIDENTIAL information may be disclosed to the

                        individuals identified in paragraph IV.F.l.a-b. hereof.

                        CONFIDENTIAL information also may be disclosed to such

                        current and former officers, directors and employees of a

                        non-designating party who are involved in the prosecution

                        or defense of this action, and any person who was an author,

                        addressee, or intended or authorized recipient of the

                        CONFIDENTIAL information, and as otherwise provided in

                        paragraph IV hereof .

                 3.     OUTSIDE ATTORNEYS’ EYES ONLY information may

                        be disclosed only to outside counsel of record for the

                        respective parties to this action and their paralegal and

                        clerical staff, each of whom shall be required to abide by the



                                      12
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 14 of 32



                       terms of this Order. OUTSIDE ATTORNEYS’ EYES

                       ONLY information may not be disclosed to the officers,

                       directors and employees of any party, including in-house

                       counsel, legal assistants, and other legal staff, except as

                       otherwise provided in paragraph IV hereof.

                 4.    CONFIDENTIAL, ATTORNEYS’ EYES ONLY, and

                       OUTSIDE ATTORNEYS’ EYES ONLY information may

                       be disclosed to (a) expert witnesses, (b) consultants, (c)

                       litigation support services, including outside copying

                       services, (d) court reporters or (e) companies engaged in the

                       business of supporting computerized or electronic litigation

                       discovery or trial preparation, engaged by counsel for a party

                       to assist in the prosecution or defense of this action.

                 5.    CONFIDENTIAL, ATTORNEYS’ EYES ONLY, and

                       OUTSIDE ATTORNEYS’ EYES ONLY information may

                       be disclosed to the Court in this action and Court personnel

                       under such safeguards as provided for in paragraph IV.E.

                       hereof.

                 6.    CONFIDENTIAL, ATTORNEYS’ EYES ONLY, and

                       OUTSIDE ATTORNEYS’ EYES ONLY information may

                       be disclosed to any actual or potential deposition or trial

                       witnesses and their counsel only to the extent that such

                       information was written by, or to, such witness, or where



                                     13
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 15 of 32



                        counsel believes in good faith that the witness knows or

                        should know of the existence and content of such

                        information, or where counsel believes in good faith that the

                        information is not competitively sensitive as to the witness.

               Plaintiff proposes to add the language highlighted in yellow
                above, mainly to address situations in which material that, while
                competitively sensitive as between the parties, is not
                competitively sensitive as to others who are not competitors of
                the designating party.

                 Defendants do not agree. Defendants submit that Plaintiff’s
                 proposal is far too subjective, and will invite unnecessary
                 disputes. It should not be left to outside counsel for an adverse
                 party to make judgments about what information is or is not
                 “competitively sensitive” as to a particular witness. If the
                 material has appropriately been designated for confidentiality
                 under this Protective Order and does not meet the other criteria
                 specified above, then it should not be shown to the witness.

                 7.     CONFIDENTIAL information also may be disclosed to any

                        actual or potential deposition or trial witnesses, including

                        current or former employees, officers or directors of a party

                        or non-party, who are reasonably believed to have relevant

                        information regarding the CONFIDENTIAL information.

                        (Only applies to CONFIDENTIAL information, not

                        ATTORNEYS’ EYES ONLY or OUTSIDE ATTORNEYS’

                        EYES ONLY information.)

                 8.     CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                        OUTSIDE ATTORNEYS’ EYES ONLY information may

                        be disclosed to any other person as to whom the party or non-

                        party producing the information has consented to disclosure


                                      14
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 16 of 32



                        in advance and in writing, on notice to each party hereto.

                        Such consent shall not be unreasonably withheld.

            G.   No recipient of CONFIDENTIAL, ATTORNEYS’ EYES ONLY,

                 or OUTSIDE ATTORNEYS’ EYES ONLY information shall make

                 any copies of or notes concerning such information for any purpose

                 whatsoever, except in connection with this action and solely for the

                 purposes of this action.

            H.   Nothing in this Order shall preclude any party to this lawsuit or its

                 counsel: (a) from showing any CONFIDENTIAL, ATTORNEYS’

                 EYES ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY

                 document or discovery response to an individual who either

                 prepared, authored, or received the document or discovery response

                 prior to the filing of this action; (b) from disclosing or using, in any

                 manner or for any purpose, any information or documents from the

                 party’s own files that that party itself has designated as

                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

                 ATTORNEYS’ EYES ONLY; or (c) from disclosing or using, in

                 any manner or for any purpose, any information or documents

                 obtained legally from a source not governed by this Order, or that

                 otherwise is or becomes part of the public domain through no breach

                 of this Order.

            I.   A party disclosing CONFIDENTIAL, ATTORNEYS’ EYES

                 ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY information to



                                       15
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 17 of 32



                 a person described in paragraph IV.F.4, 6–8 hereof must first: (i)

                 advise the recipient that the information has been designated

                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

                 ATTORNEYS’ EYES ONLY pursuant to this Order, and may only

                 be used in connection with this action; (ii) provide the recipient with

                 a copy of this Order; and (iii) have that person execute the

                 “Acknowledgment Regarding The Stipulated Protective Order”

                 attached hereto. Each such signed Acknowledgment shall be

                 maintained by the party providing the CONFIDENTIAL,

                 ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES

                 ONLY information to that person and a copy thereof shall be

                 provided to any party to this action and to the producing entity

                 whose CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                 OUTSIDE ATTORNEYS’ EYES ONLY information was disclosed

                 pursuant to the terms of this Order upon request.

               Defendants submit that the protective procedure outlined in
                paragraph IV.I. should apply to those the categories of
                individuals listed in IV.F.4, and 6–8.

                 Plaintiff would limit the category of individuals subject to this
                 procedure to those identified in IV.F.4. Plaintiff, in particular,
                 objects to procedure IV.I.iii. It is not practicable to require
                 witnesses (category IV.F.6-7) to sign an acknowledgement prior
                 to giving testimony, thus requiring the parties to seek relief from
                 the Court if a witness for whatever reason refuses to sign the
                 acknowledgment. Plaintiff is amenable to procedures IV.I.i and
                 IV.I.ii. As for other individuals to whom the parties consent to
                 disclosure (category IV.F.8), Plaintiff is willing to meet and
                 confer in good faith on an individual basis about whether a
                 signed acknowledgement is necessary.



                                       16
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 18 of 32



            J.   In    the   event   that   a     party   receiving    CONFIDENTIAL,

                 ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES

                 ONLY documents or information, receives a subpoena, a request for

                 the production of documents in connection with litigation, or other

                 compulsory      process        for   any    such      CONFIDENTIAL,

                 ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES

                 ONLY documents or information from any court or local, state, or

                 federal government entity, the receiving party shall provide notice

                 of the subpoena in writing to the party or non-party that produced

                 the information within two (2) business days of receipt of such

                 subpoena, request for production, or other process. The notice will

                 set forth the information subpoenaed or requested, the person

                 requesting the information, and attach a copy of the subpoena or

                 other process. The purpose of the notice is to provide an opportunity

                 for   the   party   that   had       produced   and    designated   the

                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

                 ATTORNEYS’ EYES ONLY information to challenge the

                 subpoena, request, or other process. The receiving party shall not

                 produce any CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                 OUTSIDE ATTORNEYS’ EYES ONLY information in response to

                 such subpoena, request, or other compulsory process without the

                 prior written consent of the party that produced such information,




                                       17
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 19 of 32



                       unless in response to an order of a court or an administrative tribunal

                       of competent jurisdiction.

               K.      A party serving a subpoena on a non-party must simultaneously

                       serve a copy of this protective order and of Local Rule 5.6.

       V.      Use by the parties of any CONFIDENTIAL, ATTORNEYS’ EYES ONLY,

or OUTSIDE ATTORNEYS’ EYES ONLY information at pre-trial hearings open to

individuals not otherwise authorized to receive such information under this Order and at

trial shall be governed as follows:

               A.      In the event that any party intends to use any CONFIDENTIAL,

                       ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES

                       ONLY information in any pre-trial hearing, trial, or other

                       proceeding open to individuals not entitled to receive such

                       information, such party shall give reasonable advance notice to the

                       other party and the parties will meet and confer to determine whether

                       such    information     continues     to    be     CONFIDENTIAL,

                       ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES

                       ONLY. If the CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                       OUTSIDE ATTORNEYS’ EYES ONLY information at issue was

                       produced by a nonparty, and/or designated by a non-party, the party

                       intending to use the information shall give such non-party ten (10)

                       business days’ written notice and an opportunity to participate in the

                       meet and confer. If the parties cannot agree as to whether the

                       information should be de-designated, the dispute shall be referred to



                                             18
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 20 of 32



                 the Court and the party that produced the information bears the

                 burden of proving the information at issue is CONFIDENTIAL,

                 ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES

                 ONLY within the definition(s) of those term(s) set forth above.

            B.   The parties shall confer and attempt to agree, before trial or other

                 hearing, on the procedures under which CONFIDENTIAL,

                 ATTORNEYS’ EYES ONLY, and OUTSIDE ATTORNEYS’

                 EYES ONLY information may be used at such trial or hearing.

            C.   Absent agreement, the Court shall be asked to issue an order

                 governing the use of CONFIDENTIAL, ATTORNEYS’ EYES

                 ONLY, and OUTSIDE ATTORNEYS’ EYES ONLY information

                 at trial or other hearing upon reasonable notice to all parties and non-

                 parties who have produced such CONFIDENTIAL, ATTORNEYS’

                 EYES ONLY, and OUTSIDE ATTORNEYS’ EYES ONLY

                 information.

            D.   Notice of the potential use at trial or other hearing of any

                 CONFIDENTIAL, ATTORNEYS’ EYES ONLY, and OUTSIDE

                 ATTORNEYS’ EYES ONLY information produced or designated

                 by non-parties shall be provided to such non-parties by the party

                 intending the use information, along with the terms of any

                 agreement or Court order issued pursuant to paragraph V.B.-C. of

                 this Order, if and when any such materials are listed as potential

                 exhibits in the required filings prior to commencement of trial. The



                                       19
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 21 of 32



                    party intending to use the information shall give notice as soon as

                    practicable after any CONFIDENTIAL, ATTORNEYS’ EYES

                    ONLY, and OUTSIDE ATTORNEYS’ EYES ONLY information

                    which is not listed on an exhibit list is determined to be likely to be

                    used by counsel for a party in the course of trial or other hearing

                    subject to an agreement or Court order issued pursuant to paragraph

                    V.B-C of this Order.

                  Plaintiff believes the highlighted language at V.A. should be
                   deleted because it requires a cumbersome confidentiality re-
                   review procedure in advance of any hearing, and require
                   counsel to reveal their work product in advance of any hearing
                   by giving the opposing counsel a preview of the materials
                   counsel anticipates using at the hearing. To the extent non-
                   parties’ interests are implicated in the use of designated
                   discovery materials in this action at hearings or at trial, Plaintiff
                   does not object to including non-parties in the parties’ meet and
                   confer efforts regarding the use of designated discovery
                   materials, but commitment to the procedure set forth in V.D is
                   premature pending those meet and confer efforts.

                    Defendants believe these provisions should be preserved as set
                    forth above. Among other things, Defendants do not believe it
                    is reasonable for the parties to agree to a proposal that would
                    deprive non-parties of notice of, and the opportunity to respond
                    to, the potential use of such non-parties’ information at trial or
                    other hearing.

      VI.   Any party who wishes to challenge another party’s designation of

information as CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

ATTORNEYS’ EYES ONLY may proceed as follows:

            A.      Any party receiving any information or documents that have been

                    designated as CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or

                    OUTSIDE ATTORNEYS’ EYES ONLY may object in writing to



                                           20
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 22 of 32



                 such designation providing notice to all parties (and to a non-party

                 if that is the designating entity), and identify the desired de-

                 designation by specifying the information or material that the

                 challenging party contends was improperly designated by document

                 number, deposition page and line number, or other appropriate

                 designation of material lacking bates numbers. The designating

                 party (or any other interested party or non-party) shall then have ten

                 (10) days to reject the desired de-designation by so informing the

                 challenging party, in writing, on notice to all parties. (The 10-day

                 period in which to respond is subject to enlargement or shortening

                 by either consent of all interested entities, such consent not to be

                 unreasonably withheld, or the Court.) Absent a timely rejection of

                 the desired de-designation, the information shall be deemed to be

                 de-designated in accordance with the challenging party’s notice of

                 de-designation. If such objection cannot be resolved, in good faith,

                 by agreement, the objecting party may file a motion with the Court

                 to determine the propriety of the designation.

               Plaintiff proposes to limit the time to respond to a de-
                designation request to five (5) business days (effectively, in most
                instances, one calendar week). Resolving challenges to
                confidentiality designations should not be a protracted process,
                and, if productive meet and confers are in fact ongoing, the
                provision in section VI.A for the parties to agree to stipulated
                extensions should allay any concern about unnecessary
                discovery disputes being brought to the Court.

                 Defendants see no reason to limit the time for the parties to try
                 to reach an agreement on challenged designations and believe



                                       21
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 23 of 32



                    that limiting this period to five (5) business days will result in
                    unnecessary discovery disputes being brought before the Court.

            B.      The objecting party’s motion shall:

                    1.     certify that he or she has sought in good faith to confer with

                           opposing counsel and has been unable to resolve the dispute

                           by agreement;

                    2.     list by document number, deposition page and line number,

                           or other appropriate designation of material lacking bates

                           numbers, the information that the party claims was

                           improperly designated CONFIDENTIAL, ATTORNEYS’

                           EYES ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY.

            C.      Within ten (10) days after service of such motion, the other party

                    may file a response opposing the motion of up to twenty (20) pages

                    in length. The party seeking the de-designation shall have leave to

                    submit a twenty (20) page reply within seven (7) business days. The

                    burden of establishing the factual and legal basis for confidential

                    treatment of any information rests with the party requesting such

                    confidentiality.

                  Defendant proposed ten days as a reasonable and sufficient
                   amount of time to respond to a discovery motion.

                    Plaintiff proposes requiring the parties to respond within five
                    (5) business days, again to avoid unnecessarily delaying the
                    process for resolving challenges to confidentiality designations.

            D.      If such motion is made as provided in paragraph VI hereto, until the

                    motion is ruled upon by the Court, the designation of confidentiality



                                         22
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 24 of 32



                       shall remain in full force and effect and the information shall

                       continue to be accorded the treatment required by this Order.

       VII.    Disclosure by the producing party or non-party of CONFIDENTIAL,

ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY information

without proper designation at the time of disclosure shall not be deemed a waiver, in whole

or in part, of any party’s or non-party’s claim to confidentiality, either as to the specific

information disclosed or as to any other information relating to the subject matter of the

information disclosed. Upon learning of the disclosure of CONFIDENTIAL,

ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY information

without proper designation, the party or non-party seeking protection of the information

shall, within ten (10) days, properly designate such information; provided, however, that

no party shall be deemed to be in breach of this Order by reason of any use or disclosure

of such information, inconsistent with such later designation, that occurred in good faith

prior to notification of such later designation.

       VIII.   Nothing contained in this Order shall affect the right of any party or

producing entity to make any objection, claim privilege, or otherwise contest any request

for production of documents, subpoena, interrogatory, request for admission, or question

at a deposition as permitted by the Federal Rules of Civil Procedure. Nothing in this Order

shall constitute an admission or waiver, in whole or in part, of any claim, privilege, or

defense by any party or producing entity. The parties have agreed that they may at their

option, but are not obligated to, produce voluminous materials without detailed, or any,

review to determine whether a privilege or other immunity from discovery applies to some

of the documents. They have further agreed that any such production will not operate as a



                                              23
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 25 of 32



waiver of claims of privilege or other immunities that may apply to any document produced

in this fashion. The production of any information that is privileged or otherwise protected

or exempted from disclosure shall not be deemed a waiver or impairment of any claim of

privilege or protection (including, but not limited to, the attorney-client privilege or the

protection afforded to work product materials) whether in this case or in any other federal

or state proceeding. The foregoing shall be interpreted to provide the maximum protection

allowed by Federal Rule of Evidence 502(d).

       IX.     If a producing party or non-party discovers that it has produced privileged

material or material that is otherwise exempt from disclosure (the “Privileged Material”),

such producing party or non-party may, upon learning of the disclosure, so notify in writing

those parties to whom it produced the Privileged Material (the “Privileged Material

Notice”). Upon receipt of such notification, the receiving parties shall immediately return

to the producing party or non-party all copies of the Privileged Material in its possession

and shall, using reasonable best efforts, immediately delete all copies of the Privileged

Material and expunge from any other document or material information solely derived

from the information (except where the document or information has been made part of the

record or a filing in the action in which case the burden of seeking removal or expungement

shall be on the designating party, subject to paragraph X. hereof). The receiving parties

shall confirm the destruction of the Privileged Material within five (5) business days of

receiving the Privileged Material Notice. The receiving parties shall also immediately

inform any person to whom disclosure of the Privileged Material was made pursuant to

paragraph VI.F. hereof of the disclosure, and shall request that each such person, using

reasonable best efforts, immediately destroy and/or delete all copies of the Privileged



                                            24
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 26 of 32



Material within its possession and expunge from any other document or material

information solely derived from the information (except where the document or

information has been made part of the record or a filing in the action in which case the

burden of seeking removal or expungement shall be on the designating party, subject to

paragraph X. hereof). If a person who receives CONFIDENTIAL, ATTORNEYS’ EYES

ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY information pursuant to paragraph

VI.F.1.-4., 6.-8. hereof realizes that any of that information is subject to the attorney-client,

work-product, or other privilege, that person shall promptly notify the producing party,

return to it the privileged information, delete all copies of such information, and shall

expunge from any other document or material information solely derived from the

produced privileged information (except where the document or information has been

made part of the record or a filing in the action in which case the burden of seeking removal

or expungement shall be on the designating party, subject to paragraph X. hereof). Those

persons shall also immediately inform any other person to whom disclosure of such

material was made pursuant to paragraph VI.F. hereof, and shall request that each such

person immediately destroy and/or delete all copies of such material within its possession.

Upon providing confirmation, pursuant this paragraph, that the receiving party has

destroyed or returned all copies of the Privileged Material, a receiving party may request

that the producing party provide a privilege log with respect to the Privileged Material

within fourteen (14) days. In the event that a receiving party wishes to contest the producing

party’s claim of privilege or work product, it shall give the producing party or nonparty

written notice of the reasons. In the event the receiving party and producing party or non-

party are unable to resolve the dispute in a meet and confer, the receiving party may file a



                                               25
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 27 of 32



motion to determine the propriety of the producing party’s assertion of privilege or other

immunity over the Privileged Material. The burden of demonstrating that the Privileged

Material is privileged or otherwise immune from discovery shall remain on the producing

party or non-party. The receiving party may not challenge the privilege or immunity claim

by arguing that the disclosure itself is a waiver of any applicable privilege, or that the

disclosure was not inadvertent, or that the disclosing party or non-party failed to take

reasonable steps to prevent the disclosure, or that it failed to promptly take reasonable steps

to rectify the disclosure. Nor shall the producing party or nonparty be required to establish

any of the foregoing.

       X.      In the event a producing party intentionally and affirmatively uses

privileged information to support its claims or defenses in the litigation, then such

intentional and affirmative use may operate as a waiver consistent with Federal Rule of

Evidence 502(a), it being understood that no party will argue that the mere production of a

document of information in this litigation operates as a waiver.

       XI.     If a producing party or non-party discovers that it has produced personally

sensitive information or material that is not relevant to any of the claims or defenses in the

litigation, such producing party or non-party may, upon learning of the disclosure, so notify

in writing those persons to whom it produced that material. The receiving party shall

thereafter follow the procedures set forth in paragraph IX. hereof, and immediately destroy

or return said information. If the receiving party wishes to challenge the claim that the

information is irrelevant to the claims or defenses in the action, it may retain one copy for

the purpose of resolving the dispute.

       XII.    Any party shall be free to move to modify this Order.



                                              26
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 28 of 32



       XIII.   A failure to challenge the propriety of a designation of confidentiality at the

time the designation is made shall not preclude or detract from a subsequent challenge

thereto.

       XIV. All materials containing CONFIDENTIAL, ATTORNEYS’ EYES ONLY,

or OUTSIDE ATTORNEYS’ EYES ONLY information that are submitted to the Court or

used in any pretrial proceeding before the Court shall continue to be entitled to the

protection provided by this Order.

       XV.     Each person who receives CONFIDENTIAL, ATTORNEYS’ EYES

ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY information hereby agrees to subject

himself or herself to the jurisdiction of this Court for the purpose of any proceedings

relating to the performance under, compliance with, or violation of, this Order.

       XVI. Not later than 120 calendar days after conclusion of this action and any

appeal related to it, all CONFIDENTIAL, ATTORNEYS’ EYES ONLY, and OUTSIDE

ATTORNEYS’ EYES ONLY information of any type, all copies thereof, and all excerpts

therefrom shall be returned to counsel for the party or non-party producing the documents,

or destroyed, at the producing entity’s option, except that outside counsel for each of

Plaintiff and Defendants may retain one copy of all CONFIDENTIAL, ATTORNEYS’

EYES ONLY, and OUTSIDE ATTORNEYS’ EYES ONLY information, and except as

the Court may otherwise order or to the extent such information has been used as evidence

at any trial or hearing. Notwithstanding this obligation to return or destroy information,

counsel may retain any attorney work product.

       XVII. After termination of this action, the provisions of this Order shall continue

to be binding, except with respect to those documents and information that become a matter



                                             27
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 29 of 32



of public record. This Court retains and shall have jurisdiction over the parties and

recipients of CONFIDENTIAL, ATTORNEYS’ EYES ONLY, or OUTSIDE

ATTORNEYS’ EYES ONLY information of any type for enforcement of the provisions

of this Order following termination of this litigation.

           XVIII. A breach of the provisions of this Order shall be subject to sanctions, in the

discretion of the Court as within or authorized by any statute, rule or inherent power of the

Court, or as otherwise provided by law.

           XIX. Except as otherwise provided in paragraph III of this Order, this Order shall

have no effect on whether a document or information is discoverable. This Order shall not

be used as a basis to expand the scope of discovery permitted by applicable law. Any

agreement of the parties embodied in this Order does not constitute an admission or

agreement        that   any   document    or   information    designated    CONFIDENTIAL,

ATTORNEYS’ EYES ONLY, or OUTSIDE ATTORNEYS’ EYES ONLY by a party or

non-party: (a) is entitled to any confidentiality; (b) is competent, relevant, or material; (c)

is subject to discovery; or (d) is admissible as evidence in this case. Designation of any

information subject to this Order shall have no meaning or effect with respect to the

substantive issues in this proceeding for the claims or defenses of any party hereto.

           XX.     This Order is binding on the parties immediately upon execution by the

parties.




                                                28
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 30 of 32



 SUSMAN GODFREY L.L.P.                     PAUL, WEISS, RIFKIND, WHARTON &
                                           GARRISON, LLP
 By: /s/ [Proposed Draft]
 William Christopher Carmody               By: /s/ [Proposed Draft]
 Arun Subramanian                          Kenneth A. Gallo
 Mark Musico                               Jane B. O’Brien
 1301 Avenue of the Americas, 32nd Floor   Jeannie S. Rhee
 New York, New York 10019                  2001 K Street, NW
 (212) 336-8330                            Washington, D.C. 20006-1047
 bcarmody@susmangodfrey.com                (202) 223-7300
 asubramanian@susmangodfrey.com            kgallo@paulweiss.com
 mmusico@susmangodfrey.com
                                           William B. Michael
 Alejandra C. Salinas                      1285 Avenue of the Americas
 1000 Louisiana Street, Suite 5100         New York, NY 10019
 Houston, Texas 77002                      (212) 373-3000
 (713) 651-9366                            wmichael@paulweiss.com
 asalinas@susmangodfrey.com
                                           FREDRIKSON & BYRON, P.A.
 NAPOLI SHKOLNIK PLLC                      Todd Wind (#0196514)
 Hunter Shkolnik                           Nicole M. Moen (#0329435)
 360 Lexington Avenue, 11th Floor          200 South Sixth Street, Suite 4000
 New York, New York 10017                  Minneapolis, MN 55402-1425
 (212) 397-1000                            Tel: 612.492.7000
 hunter@napolilaw.com                      Fax: 612.492.7077
                                           twind@fredlaw.com
 GUSTAFSON GLUEK PLLC                      nmoen@fredlaw.com
 Daniel E. Gustafson (#202241)             jobrien@paulweiss.com
 Michelle J. Looby (#0388166)
 Joshua J. Rissman (#0391500)              Attorneys for Defendants
 120 South 6th Street, Suite 2600
 Minneapolis, Minnesota 55402              Date:
 (612) 333-8844
 dgustafson@gustafsongluek.com
 mlooby@gustafsongluek.com
 jrissman@gustafsongluek.com

 Attorneys for Plaintiff

 Date:
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 31 of 32




 Dated:                                SO ORDERED




                                       BECKY R.THORSON
                                       UNITED STATES MAGISTRATE
                                       JUDGE




                                  30
CASE 0:19-cv-01820-MJD-BRT Document 32-4 Filed 10/01/19 Page 32 of 32



                         ACKNOWLEDGMENT REGARDING

                     THE STIPULATED PROTECTIVE ORDER


               I, ______________________________, have read, and agree to be bound

by, the protective order in the case captioned Insignia Systems, Inc. v. News Corp., et al.,

No. 0:19-cv-1820-MJD-BRT in the United States District Court for the District of

Minnesota. I have been given a copy of and have read this Order and agree to be bound by

its terms. As soon as my work in connection with that action has ended, but not later than

120 days after the termination of that action (including any appeals), I will return or destroy

any confidential document that I received, any copy of or excerpt from a confidential

document, and any notes or other document that contains information from a confidential

document.

               I declare under penalty of perjury that the foregoing is true and correct.




 Dated:
